NO. 12-19-00355-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 MARIA MARGARITA REYNOLDS,                                    §   APPEAL FROM THE 369TH
 APPELLANT

 V.
                                                              §   JUDICIAL DISTRICT COURT
 JON DILLON REYNOLDS AND IN
 THE INTEREST OF A.D.R. & J.D.R.,
 CHILDREN,
 APPELLEE                                                     §   ANDERSON COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
         On October 31, 2019, the clerk of this Court notified Appellant, Maria Margarita Reynolds,
that the filing fee in this appeal is due. See TEX. R. APP. P. 5. Appellant was informed that failure
to remit the filing fee on or before November 12, would result in the Court’s taking appropriate
action, including dismissal of the case without further notice. See TEX. R. APP. P. 42.3(c). The
date for remitting the filing fee has passed, and Appellant has not complied with the Court’s
request.
         Because Appellant failed, after notice, to comply with Rule 5, the appeal is dismissed. See
TEX. R. APP. P. 42.3(c).
Opinion delivered November 27, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 27, 2019


                                         NO. 12-19-00355-CV


                          MARIA MARGARITA REYNOLDS,
                                       Appellant
                                          V.
                    JON DILLON REYNOLDS AND IN THE INTEREST
                            OF A.D.R. & J.D.R., CHILDREN,
                                       Appellee


                                Appeal from the 369th District Court
                   of Anderson County, Texas (Tr.Ct.No. DCCV19-0803-369)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.